Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hannon (Reg. No. 32,778) on March 7, 2022.

The application has been amended as follows: 
	Claims 5-7 have been rejoined.


Election/Restrictions
Claims 1-7 and 9-12 are allowable. Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on September 20, 2021, is hereby withdrawn and claims 5-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cylindrical symmetric volumetric machine as claimed including specifically a compression chamber located between the inner rotor and the outer rotor, a ventilator attached to the outer rotor at the inlet side thereof such that the blades rotate upon rotation of the outer rotor to supply air to the compression chamber is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S COMMENTS
Response to Arguments
The amendment to the Specification filed on January 12, 2022 is acceptable.  The Specification objection is hereby withdrawn.
Applicant has canceled claim 8, and therefore, the drawing objection is moot, and is hereby withdrawn.

The amendment to claim 1 has overcome the prior art of record (see Applicant’s arguments at top of Page 8).  The amendment to claim 1 has overcome the double patenting rejection.  The Examiner had made a typo in the double patenting rejection in the Non-Final Office Action mailed on October 28, 2021, where claim 1 should have been rejected based on claim 14 (not claim 13) in the co-pending application.  The double patenting rejection is being withdrawn, since the amendment to claim 1 is now patentably distinct from the co-pending application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746